Case 1:12-cv-01466-ALC Document 36-9 Filed 08/26/19 Page 1 of 3

 

 
Case 1:12-cv-01466-ALC Document 36-9 Filed 08/26/19 Page 2 of 3

Farrelly, Brian

 

From: Cox, Gerard [GerardC @dep.nyc.gov]

Sent: Wednesday, December 37, 2008 2:48 PM
To: Daly, Bernard; Farrelly, Brian

Subject: FW: Stratus on SSE, LLC license
Attachments: Schlasinger_Siemens_20081230_142851 pdf
fyi

coeee Original Message--~---
From: Borsykowsky, Michael

Sent: Wednesday, December 31, 2808 2:44 PM
To: Levine, Robin

Cc: Cox, Gerard

Subject: Fw: Stratus on SSE, LLC license

Robin,
Here 1s some more info from the S5 principal.

-mikeb

maoeH Original Message -----
From: Dug, Roland B SEA <roland. dung@siemens. com>
To: Borsykowsky, Michael

Sent: Wed Dec 31 14:36:27 2988

Subject: Stratus on SSE, LLC license

Mike,

The new license holder for Schlesinger Siemens Electrical, LLC will be Ralph Scotti, our
superintendent,

He was yesterday at the BoB and meet with Mrs. Reed to go through the submitted application
paperwork,

His license number when it was put on the shelf was #11638 and he has paid all fees to have

it reinstated.

Attached you find the hand marked checklist he was given showing which documents they are
requesting in addition or in an updated form compared to what was submitted so far.

He has his next appointment with Mrs. Reed at 9:3@ on January 7th, 2089,

Please let me know if you need any additional information.

Regards,

Roland Oung
Chief Executive Officer

Schlesinger-Siemens Electrical, LLC
58-89 57th Street
Maspeth, NY 11378

Tel: (347) 689-1706
Fax: (718)386-6238
Mobile: (678)429-5255

 
Case 1:12-cv-01466-ALC Document 36-9 Filed 08/26/19 Page 3 of 3

Email: Roland. Dung@Siemens .com

Rdung@ssellcnyc.com

Notice: This e-mail may contain trade secrets or privileged, undisclosed or otherwise
confidential information. If you have received this e-mail in error, you are hereby notified
that any review, replication or distribution of it is Strictly prohibited. Please inform
sender immediately and destroy the original transmittal. Thank you for your cooperation.

<<Schlesinger_Siemens_2@08123@ 142851. pdf>>

 
